                                    CAUSE NO. 2020CI22159

SANTA ZUNIGA,                                        §       IN THE DISTRICT COURT
     Plaintiff,                                      §
                                                     §
v.                                                   §       225TH JUDICIAL DISTRICT
                                                     §
TRI-NATIONAL, INC. AND HARRY                         §
VEITCH,                                              §
     Defendants.                                     §       BEXAR COUNTY, TEXAS

                   DEFENDANTS’ NOTICE TO ADVERSE PARTY OF
                        REMOVAL TO FEDERAL COURT

To:    Santa Zuniga
       By and Through His Attorneys of Record
       Israel Garcia
       LAW OFFICES OF ISRAEL GARCIA
       Chulie Professional Building
       926 Chulie Drive
       San Antonio, Texas 78216
        ig@israelgarcialaw.com

       PLEASE TAKE NOTICE that a Notice of Removal of this action was filed in the United States

District Court for the Western District of Texas, San Antonio Division, on the 11th day of

December 2020. A copy of said Notice of Removal is attached to this Notice and is served and filed

herewith.
                                               Respectfully submitted,

                                               RAY | PEÑA | McCHRISTIAN, P.C.
                                               McAllister Plaza
                                               9601 McAllister Freeway, Suite 901
                                               San Antonio, Texas 78216
                                               (210) 341-3554 Telephone
                                               (210) 341-3557 Facsimile
                                               jpena@raylaw.com
                                               rordones@raylaw.com

                                               /s/ Joseph G. Peña________________
                                               JOSEPH G. PEÑA
                                               State Bar No. 24052898
                                               RANDALL L. ORDONES
                                               State Bar No. 24096489
                                               Attorneys for Defendants

                                 CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 11th day
of December, 2020, a true and correct copy of the foregoing document filed electronically with the
clerk of the Court in accordance with Texas Rule of Civil Procedure 21 (f)(1), is served on the
party or attorney electronically pursuant to Texas Rule of Civil Procedure 21a (a)(1), or if the email
address of the party or attorney is not on file with the electronic filing manager then service is
accomplished pursuant to Texas Rule of Civil Procedure 21a (a)(2).

       The following parties or attorney(s) are served with the foregoing document:

Attorneys for Plaintiff:
Israel Garcia
LAW OFFICES OF ISRAEL GARCIA
Chulie Professional Building
926 Chulie Drive
San Antonio, Texas 78216
(210) 529-9999 (Office)
(210) 225-2300 (Fax)
Email: ig@israelgarcialaw.com
Via Eservice &/or Email

                                                      /s/ Joseph G. Peña_______
                                                      Joseph G. Peña



                                                  2
JS 44 (Rev. 10/20)                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
         Santa Zuniga                                                                                          Tri-National, Inc. and Harry Veitch

   (b)   County of Residence of First Listed Plaintiff                Bexar County, Texas                     County of Residence of First Listed Defendant              St. Louis County, MO
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
         Israel Garcia, Law Offices of Israel Garcia, 926 Chulie                                               Joseph G. Pena, Ray|Pena|McChristian, P.C., 9601
         Drive, San Antonio, Texas 78216, 210-529-9999                                                         McAllister Freeway, Suite 901, San Antonio, Texas 78216
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                      3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                          of Business In This State

  2    U.S. Government                 ✖    4   Diversity                                            Citizen of Another State            2     ✖    2   Incorporated and Principal Place           5         5
         Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                     Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
  110 Insurance                            PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                               310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                           315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                     Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment              320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment                 Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                         330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted                     Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                       340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)                 345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment                   Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits        ✖       350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits                  355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                           Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability           360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                                Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                           362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                               Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                          CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation                    440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                          441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment               442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                        443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
  245 Tort Product Liability                   Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property              445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                               Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                           446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                               Other                       550 Civil Rights                 Actions                                                                State Statutes
                                           448 Education                   555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             ✖   2 Removed from                      3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding                 State Court                              Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                 (specify)                 Transfer                          Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. §§ 1332, 1441 and 1446
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Plaintiff alleges negligence, negligence per se, and gross negligence agaisnt Defendants as a result of MVA
VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                    Yes           No
VIII. RELATED CASE(S)                                                                     Joseph G. Peña
                                                (See instructions):
      IF ANY                                                             JUDGE                                                               DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
12/11/2020
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                         APPLYING IFP                                    JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   San Antonio       DIVISION

                                  Supplement to JS 44 Civil Cover Sheet
                                 Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
Santa Zuniga v. Tri-National, Inc. and Harry Veitch; in the 225th Judicial District Court in Bexar County,
Texas, Cause No. 2020CI22159.




2.     Was jury demand made in State Court?                        Yes            No

If yes, by which party and on what date?

Plaintiff Santa Zuniga                                     11/13/2020
Party Name                                                 Date


STATE COURT INFORMATION:

1.      List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
 Plaintiff Santa Zuniga; Defendant Tri-National, Inc.; Defendant Harry Veitch.
 Israel Garcia -Attorney for Plaintiff, Law Offices of Isael Garcia, 926 Chulie Drive, San Antonio Texas,
 78216, 210-529-9999, 210-225-2300 (fax).
 Joseph G. Pena - Attorney for Defendants, Ray, Pena, McChristian P.C., 9601 McAllister Freeway, Suite
 901, San Antonio, Texas 78216, 210-341-3554, 210-341-3557 (fax).

2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
N/A




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                                Page 1
3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
 N/A




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
N/A




VERIFICATION:


Joesph G. Pena                                            12/11/2020
Attorney for Removing Party                               Date


Defendants
Party/Parties




(NOTE: Additional comment space is available on page 3)




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 2
ADDITIONAL COMMENTS (As necessary):




TXWD - Supplement to JS 44 (Rev. 9/2019)   Page 3
                                   ~,-;, INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~,-;,

        TIME RECEIVED                                       REMOTE CSID             DURATION      PAGES     STATUS
         November 17, 2020 at 2; 37; 34 PM CST              210 225 2300           419             17        Received
  11/17/2020       14: 21 Chu I e1
                               I                                                                  (FAX)210 225 2300     P.003/017
FILED
11/13/2020 3:27 PM
Mary Angle Garcia                                     2020Cl22159
Bexar County Dlstrlct Clerk
Accepted By: Martha Medellin
                                                 CAUSE NO. _ _ _ _ _ __

               SANTA ZUNIGA,                                                             IN THE DISTRICT COURT
               Plaintiff,

               vs.
                                                                                     225th JUDICIAL DISTRICT
               TRI-NATIONAL, INC, AND HARRY
               VEITCH
               Defendants.                                                           OF BEXAR COUNTY, TEXAS

                     PLAINTIFF'S ORJGIN:Y, PETJTION AND PLAINTIFF'S REOUE§IS FOR DJSCLOSURI.

          To THE HONORABLE JUDGE OF SAID COURT:

                  Now COMES Plaintiff Santa Zwuga (the "Plaintiff") complaining of and about Defendant

          Harry Veitch ("Veitch") and Defendant Tri-National, Inc. ("Tri•National" and, together with Veitch,

          the "Defendants") and for cause of action shows unto the Court the following:
                                         I, CLAIMS FOR RELIEF AND DISCOVERY CONTROL PLAN

          I.      Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

          decided by a ju.ty of Plaintiff's peers. However, Rule 47 of the TeXAS RULBS OP CIVIL PROCEDURE

          requires Plaintiff to affirmatively plead the amount of damages sought. Pursullllt to Rule 47, Plaintiff

          seeks monetary damages over $1,000,000.00 and a demand for judgment for all other relief to which
          the Plaintiff Is entitled at the time ef filing this lawsuit, whioh, wilh lhe paseag• of tim•, may change.

          Plaintiff' intends that discovery be conducted under Discovery Level 3.
                                                               11,PARTIES

          2.      Plaintiff Santa Zwuga Is an individual who resides in San Antonio, Bexar County, Texas.
          Pursuant to Section 30.014 of the Texas Civil Practice & Remedies Code, Plaintiff' provides the
          following lnfonnatlon: (a) the last three (3) numbers of Plaintiff's driver's license .number are: 697;

          and (a) the last three (3) numbers of Plaintiff's social sc:curlty number are: 143.




                                                                Page I or 15
                               1 1                                                           1' 1'
                                ' '   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY

     TIME RECEIVED                                         REMOTE CSID            DURATION           PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST                 210 225 2300          419                 17        Received
11! 17/2020    14: 21 Chu I e1
                           I
                                                                                                     (FAX)210 225 2300    P.004/017




      3.      Defendant Hlll'l'Y Veitch Is a resident of Hot Sprins Co\lllty, Arkansas, and is, therefore, a non•

      resident of Texas. Defendant Veitch may be served with service of process by serving the Chairman of

      the Texas Transportation Conunission, J, Bruce Bugg, Jr., or his deslgnec, at 12S E. 11th Street,

      Austin, Texas 78701 pursuant to Section 17.062(a) and Section 17.063 of the TEXAS CIVIL PRACTICE &

      Rl!M!!DIES CODE as this suit arises out of a motor vehicle collision in which Defendants' vehicle was
      involved while Veitch, a person authorized by Tri-National, was operating a motor vehicle in this state

      and, specifically, Bexar County, Texas. Upon the service of citation upon the Chairman of the Texas

      Transportation Commission, the Commission may serve Notice to Defendant Veitch by sending the
      citation and copy of this petition to Defendant Veitch's place of residence located at 2955 Militaey
                                                                     !


      Road, Malvern, Arkansas 72104 (or wherever he may be found) by registered mail and/or certified
      mail, return receipt requested. Service of Two COPIES OF THE CITATION AND PETITION Is requested

      upon the Chairman of the Texas Transportation Commission by "Private Process" as authorized
      by the Court and as more speclftcally set forth herein,

      4.      Defendant Tri-National, Inc. is a foreign corporation organized under the laws of the state of
      Dclaw&l'C, in registered wit!,, the      s-tlll')' of Stat, of T,K11.11, is authoriud to do bu1ine11 In thi!! stAIP- nf
      Texas, conducts business on the public highways and streets of Texas and at, among other places, 9700

      New Laredo Highway, San Antonio, Bexar County, Texas 78211. Tri-National, Inc. may be served
      with process by serving its registered agent, Corporation Service Company d/b/a CSC·Lawyers

      Incorporating Service Company at 211 E. 7u. Street, Suite 620, Austin, Texas 78701. Service of said
      defendant as described above can be effected by service in person, by certified mail return receipted

      requested, or by any other method authori~d by the TEXAS RULES OF CIVIL PROCBDURB, Service Is
      requested upon this Defendant by "Private Process" as authorized by the Court.




                                                               Pap2ofl5
                            1                                                          1
                             '~'   INBOUND NOTIFICATION : FAJ< RECEIVED SUCCESSFULLY    '~'


     TIME RECEIVED                                     REMOTE CSID          DURATION          PAGES     STATUS
     November 17, 2020 at 2:37:34 PM CST               210 225 2300         419                17        Received
11117/2020    14: 21 Chu I i e1                                                               (FAX)210 225 2300     P.005/017




                                               Ill, JURISDICTION AND VENUE

     S.       The subject matter in controversy is in excess of the minimum jurisdictiolllll limits of this

     Court.
     6.       This Court has jurisdiction over Defendants because (a) Defendants purposet\dly availed
     themselves of the privilege of conducting activities in the State of Texas and established minimum
      contacts sufficient to confer jurisdiction over said Defendants and (b) the assumption of jurisdiction
      over Defendants will not offend tradltiolllll notions of fair play and substantial justice and is consistent
      with the constitutiolllll requirements of due process. Plaintiff would show that Defendants had
      continuous and systematic contacts with the State of Texas sufficient to establish general jurisdiction

      over said Defendants. In addition, this lawsuit arises out of a motor vehicle co111slon in which
      Defendants' vehicle was Involved while Veitch, a person authorized by Tri-National, was operating a
      motor vehicle on the public highways and streets of Texas and, specifically, In Bexar County, Texas.
      7.      Venue In Bexar County is proper i!) this cause under Section 1S.002(a)(l) of the Texas Civil
      Practice and Remedies Code because all or a substantial part of the events or omissions giving rise to
      this lawsuit occurred in this county as more specifically set forth in the allegations below, which are

      incorporated herein by reference.




                                                             Pqo3otl5
                          1                                                             1
                           '~'   INBOUND NOTIFICATION : FAJ< RECEIVED SUCCESSFULLY       '~'


     TIME RECEIVED                                   REMOTE CSID             DURATION          PAGES      STATUS
     November 17, 2020 at 2:37:34 PM CST             210 225 2300            419                17         Received
11/17/2020   14:22Chul 1e1                                                                     (FAX")210 225 2300     P.006/017




                                                        IV, FACTS

     8.      At all relevant times, Defendant Tri-National, Inc. was and is engaged in business as an

     interstate motor carrier transporting goods for compensation and does business in Texas.
                                                                         (



     9.      Defendant Veitch was the driver of a tractor-trailer involved in the subject collision that

     occurred in Bexar County, Texas.
      10.    The following events took place on November 23, 2018 on Interstate Highway 35 South ("IH·

     35") in Live Oak, Bexar County, Texas:
      a.     In the area leading up to where the subject collision took place, there are five southbound lanes.

      b.     In the area leading up to where the subject collision took place, there is an Bxit ramp, Exit 172,
             for South Loop 1604 / Andfflon Loop ("South Loop 1604'') and West Loop 1604 / Anderson
             Loop ("West Loop 1604''),
      c.     At this location, the five southbound lanes become divided as follows: (i) three southbound
             lanes on IH-35, (ii) a concrete divider, and (iii) two southbound Exit lanes.
      d.     In the area where the subject collision took place, the two southbound Exit lanes are broken
             down as follows as vehicles approach the gore: (I) Lane 1 is the :furthest left lane, and,
             inunedlately before reaching the gore, it allows traffic to continue southbowtd toward South
             Loop 1604 m; traffic can veer off/tum right toward West Loop 1604; and (2) Lane 2 Is to the
             right of Lane 1 and, immediately before reaching the gore, it allows traffic only to veer off/twn
             right toward West Loop 1604.
      11.    Veitch was operating a tractor-trailer southbound In Lane 1. As Veitch approached the Gore,

      Veitch veered off/turned right toward West Loop 1604.
      12,    Veitch was not keeping a proper lookout at the time ha approached the area where the subject

      collision took place.
      13.    At the same time, Santa Zuniga was driving a motor vehicle southbound in Lane I.
      14.    After Veitch veered off/turned right toward West Loop 1604, Santa Zuniga continued driving

      straight/southbound toward South Loop 1604.
      15,    Santa Zuniga was operating her vehicle in a reasonable and prudent manner.
       16.    Santa Zuniga was not doing anything unsafe or improper.
                            1 1                                                        1 1
                             ' '   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY     ' '


     TIME RECEIVED                                     REMOTE CSID          DURATION          PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST             210 225 2300         419               17        Received
11/17/2020    14:22Chul 1e1                                                                   (FAX)210 225 2300    P.007/017




      17.    Siidd;;,J1 ;;..d vt.wut waminl, VeHeh '.'eend to th, ltft, cro11111d the gore, entm-d T,nn~ 1, 11ml
     slammed Into the passenger side of Santa Zunlga's vehicle,
      18.    As a result of the oollision, Plaintiff was caused to sustain serious bodily Injuries and property
                        '
     damage.
      19.    There was nothing that Santa Zuniga could have or should have done to avoid or minlmiie the

     collision.
      20.    The vehicle being operated by Veitch at the time of the subject collision was a commercial

      vehicle as defined under Texas law.
    · 21.    The vehicle being operated by Veitch at the time of the subject collision was a commercial

      vehicle as defined under the Federal Motor Carrier Safety Regulations.
      22.    Veitch was not operating the commercial vehicle in a reasonable and prudent manner. Veitch

      failed to use ordinary care in the operation of the commercial vehicle.
      23.    Veitch, while operating a motor vehicle on a roadway divided into two clearly marked lanes for

      traffic, moved ftorn his lane when it was unsafe to do so in violation of Section 545,060 of the Texas

      Transportation Code.
      24.     Veitch Is solely responsible for causing the subject collision.
      25.     Santa Zuniga did not cause or contribute to the subject collision.
                            1 1                                                         1 1
                             ' '   INBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY      ' '


     TIME RECEIVED                                     REMOTE CSID           DURATION          PAGES      STATUS
     November 17, 2020 at 2:37:34 PM CST               210 225 2300          419               17         Received
11/17/2020    14:2:3Chul 1e1                                                                   (FA:~)210 225 2300    P.IJIJ8/IJ17




                                   V. NEGLIGENCE AGAINST DEFENDANT HARRY VEITCH

     26.     Plaintiff' re-alleges and incorporates herein by reference the allegations contained in all

     previous and subsequent paragraphs as If each were fully set forth herein in their entirety,
                                                   .                     .
     27.     At all times material hereto, Veitch was a professional driver.
     28.     At all times material hereto, Veitch was driving a commercial motor vehicle in interstate

     commerce.
      29,    At all times material to this action, Veitch had a legal duty to adhere to all Texas traffic laws.

      30.    At all times material to this action, Veitch had a legal duty to adhere to Texas trucking safety

      regulations.
      31.    At all times material to this action, Veitch had a legal duty to adhere to the Federal Motor

      Canier Safety Regulations.
      32.    At all times material to this action, Veitch had a legal duty to adhere to commercial vehicle

      industry standards.
    · 33.    At all times material to this action, Veitch had a duty to operate his commercial vehicle in a

      safe and prudent manner.
      34.    At all times material to this action, Veitch had a duty to act in accordance with his training as a

      commercial motor vehicle driver and so as not to endanger the lives and· welfare of Plaintiff' and the

      motoring public, This duty Included keeping a proper lookout, paying attention, keeping a safe

      distance from other vehicles, and operating his commercial vehicle at a reasonable and prudent speed
      in accordance with the conditions of the roadway and all traffic laws and regulations.




                                                            Pago hf I$
                             1
                           ~' '   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~' 1'

     TIME RECEIVED                                     REMOTE CSID           DURATION      PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST             210 225 2300          419           17        Received
11/17/2020    14:23Chul 1e1                                                                (FAX)210 225 2300    P.009/017




      3S.    Veitch had a duty to exercise ordinaty care and operate Defendants' vehicle reasonably and
     prudently. The negligent, Cll'Cless, and/or reckless disregard of the duty of Veitch in the operation of

     the commercial vehicle specifically includes, but is not limited to, the following acts and omissions:
             a.      Failed to use ordinary care, that is, failing to do that which a person (and/or
                     commercial/professional driver) of ordinary prudence would have done under the same or
                     similar circumstances or doing that which a person (and/or commercial/professional
                     driver) of ordinary prudence would not have done under the same or similar
                     circumstances,

             b.      Failed to keep a proper lookout as a person (and/or commercial/professional driver) of
                     ordinaty prudence, exercising ordinaty care would have kept under the same or similar
                     circumstances.
             c.      Failed to control the Speed of the vehicle with safety, as a reasonable and pnident person
                     (and/or commercial/professional driver) would have done under the same or similar
                     circumstances and in violation of Section 54S.3S 1 of the Texas Transportation Code,
                     which constitutes negligence and negligence per se.
             d.      Failed to drive as nearly as practical entirely within a single lane while operating a
                     motor vehicle on a roadway divided Into two clearly marked lWleS for traffic.

             e.      Defendant, while operatins a motor vehicle on a roadway divided into two clearly
                     marked lanes for traffic, moved from his lane when it was unsafe to do so.
             f.      Failed to drive into a single lane, as a reasonable and prudent person would have done
                     under the $111lle or similar circumstances and In violation of Section 545,060 of the Texas
                     Transportation Code, which constitutes negligonce and negligence per sc.
             g.      Defendant, while operating a motor vehicle on a roadway divided into two clearly
                     marked lanes for traffic moved from his lane when it was unsafe to do so, which a
                     reasonable and prudent person (and/or com.mercial/prof'essional driver) would not have
                     done under the same or similar circumstances, and in violation of Section S4S.060 of the
                     Texas Transportation Code, which constitutes negligence and negligence per se
             h,      Failed to proper maintain attention while driving, as a reasonable and prudent person
                     (and/or commercial/professional driver) would have done.
             i.      Failed to maintain 11n assw-ed clear distance between him and Plaintiff so that, considering
                     the traffic conditions, Defendant could safely stop without colliding with any other vehicle,
                     object or person near the road, including Plaintiff 11nd in violation of Section 54S.062(a) of
                     the Texas Transportation Code, which constitutes negligence and negligence per se.
             j.      l1alled to yield the right-of-way.
             k.      Attempted to change lane, unsafely.



                                                           Pap7orl5
                           1 1                                                        1 1
                            ' '   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY     ' '


     TIME RECEIVED                                    REMOTE CSID          DURATION          PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST            210 225 2300         419               17        Received
11/17/2020    14:23Chul 1e1                                                                  (FAX)210 225 2300    P.010/017




             I.      Violated tenns and provisions of Tue TeXAS TRANSPORTATION Cool! Md the Tux:As
                     DRIVER'S HANDBOOK.

             m.      Failed to keep his eyes on the road;

             n.      Failed to give 100% of his attention to the task of driving;

             o,      Failed to drive at a safe and reasonable speed W'lder the conditions;

             p.      Failed to use proper visual search methods:

             q.      Failed to use proper signals;
              r.     Caused a collision to occur between the commercial vehicle he was operating and the
                     vehicle being operated by Plaintiff;

              s.     Failed to drive defensively;
              t.     Failed to operate the commercial vehicle in a safe and prudent manner, thereby placing
                     the lives and well-being of the public in general, and Plaintiff in particular, in grave
                     danger;
              u.     Failed to adhere to safe driving principles expected of commercial drivers:

              v,     Failed to operate the commercial vehicle in accordance with generally aooepted safety
                     principles for commercial drivers and/or the commercial motor vehicle Industry;
              w.      Failed ta ep1m1.te the uommorolal nhial• in a eafo and prudent mmmer In vi"w nf the
                      conditions that existed at the time of the subject collision;
              x.      Failed to use ordinary care and/or act r11111onably and prudently as a
                      commercial/professional driver should under the circumstances; and
              y.      Any other acts or omissions of negligence subsequently discovered and/or to be shown at
                      the time of trial.
      36.     Veitch breached his duties and was negligent and/or negligent per se in at least one or more of
      the respects described above. Plaintiff would further s)!.ow that the above and foregoing acts were
      separate and/or distinct acts of negligence and that they are a direct and proximate ca11Se of the incident
      in question and the Plaintiff's resulting injuries as will be more accurately described herein below,

      37.     Each of these aots and omissions, singularly, or in combination with such other acts and
      omissions, constituted negligence, which proximately caused the damages and injuries suffered by the

      Plaintiff and which are made the basis of this lawsuit.
                                                           Pagdof t,
                            ~,-;, INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~,-;,

     TIME RECEIVED                                   REMOTE CSID             DURATION      PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST           210 225 2300           419             17        Received
11/17/2020    14:24Chul 1e1                                                                (FAX)210 225 2300     P.011/017




     38.     Veitch is liable to Plaintiff for all economic and non-economic damages allowed by law for the
     htjurles, damages, and losses sustained by Plaintiff as a direct and proximate result of Defendant

     Veltch's negligence.
             VI, NEGLIGENCE/REsPONDEAT SllPERlOR AGAINST DEFENDANT TRl•NATIONAL, INC,

      39.    Plaintiff re-alleges and incorporates herein by reference the allegations contained In all

      previous and subsequent paragraphs as if each were iully set forth herein in their entirety.
      40.    At all times material hereto, Veitch was an employee of Tri-National.
      41.    At all times material hereto, Veitch was acting within the course and scope of his employment

      with Tri-National.
      42,    At all times material hereto, Veitch was an agent of Tri-National.
      43.    At all times material hereto, Veitch was acting within the course and scope of his agency with

      Tri-National,
      44,     At all times material hereto, Veitch was operating a commercial vehicle exclusively controlled

      by Tri-National.
      45.     At all times material hereto, Veitch was operating a commercial vehic:le under the motor carrier

      authority of Tri-National.
      46.     At all times material hereto, Veitch was operating a commercial vehicle in furtherance of the

      business and financial interests of Tri-National.
      47.     Tri-National is liable for the negligent actions and omissions of Veitch pursuant to the doctrine
      ofrespondea1 superior, the rules of agency, the Federal Motor Carrier Safety Regulations, and/or other

      Texas law.
      48,     As a direct and proximate result of Veitch's negligence for which Tri-National Is liable,

      Plaintiff suffered severe personal iajurles.
      49.     As a direct and proximate result or Veitch's negligence for which Tri-National Is liable,
      Plaintiff incurted pain and suffering and medic:al and other expenses.
                              1
                            ~' '   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~' 1'

     TIME RECEIVED                                      REMOTE CSID           DURATION      PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST              210 225 2300          419           17        Received
11/17/2020    14:24Chul 1e1                                                                 (FAX)210 225 2300    P.012/017




     50.     Tri-National is liable to Plaintiff' for all economic and non-economic damages allowed by Jaw

     for the injuries, damages and losses sustained by Plaintiff as a direct and proximate result of Veitch's

     negligence.
                            VII. NEGLIGENCE AGAINST DEFENDANT TRI-NATIONAL1 INC,

     S1.     Plaintiff re-alleges and incorporates herein by reference the allegations contained in all

     previous and subsequent paragraphs as if each were ii.ally set forth herein in their entirety.
     52.     At all relevant times, Tri-National was a motor canier as defined by the Federal Motor Carrier

      Safety Regulations.
      S3.    At all relevant times, Tri-National wu a motor carrier as defined by Texas law.

      54.    At all relevant times, Tri-National .had a legal duty to comply with the Federal Motor Carrier

      Safety Regulations.
      SS.    At all relevant times, Tri-National had a legal duty to comply with Texas' trucking safety

      regulations.
      S6.     At all relevant times, Tri-National had a legal duty to comply with all commercial vehicle

      Industry standards and practices.
      57,     As an employer and motor carrier, Tri-National had a duty to act in a reasonable manner in

      connection with the hiring, qualifying, training, entrusting, supervising and retaining of Veitch.
      58.     Tri-National breached the aforementioned duties and was negligent In connection with hiring,

      qualifying, training, entrusting, supervising and retaining Veitch,
      S9.     As a direct and proximate result ofTri-National's negligence, Plaintiffsuff'ered severe personal

      iqjuries.
      60.     As a direct and proximate result of Trl-National's negligence, Plaintiff' incurred pain and

      suffering and medical and other expenses.
      61.     Tri-National is liable for all damages allowed by law for the injuries, damages, and losses

      sustained by Plaintiff in this case.
                                                             Poao 10ofl5
                                                         1
                                                       ~' '   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~' 1'

         TIME RECEIVED                                                             REMOTE CSID           DURATION      PAGES   STATUS
         November 17, 2020 at 2; 37; 34 PM CST                                     210 225 2300          419           17      Received
I If   1/t   .:::.u.:::.u    l'"t,.:::...J'-'11'-'ll IC:: I                                                                               r,   U I..Jt U II




                                                                Vlll. GROSS NEGLIGENCE/EXEMPLARY DAMAGES

             62.            Plaintiff re-alleges and incorporates herein by reference the allegations contained in all

             previous and subsequent paragraphs as If each were fully set forth herein in their entirety.
             63.            Defendants' negligent conduct was more than momentary thoughtlessness or Inadvertence.

             Rather, Defendants' conduct involved an extreme degree of risk, considering the probability and

             magnitude of the potential harm to Plaintiff. Defendant had actual, subjective awareness of the risk

             involved but, nevertheless, proceeded in conscious indifference to the rights, safety, or welfare of

             Plaintiff or others similarly situated.
             64.            The acts and/or omissions by Defendants outlined in this Petition constitute gross negligence as

             that term is defined In §41.00 I(11) TBXAS C1v11.. PAAcrlCE & R.EMl!DIBS Coos. Defendant's acts and/or
             omissions whic:h when viewed objectively .from the standpoint of the actor at the time of its occurrence

             Involves an extreme degree of risk, considering the probability and maanitude of the potential h111'111 to
             others, and Defendants had actual, subjective awareness or the risk Involved, but mm::rLl,clc..

             proceeded with conscious Indifference to the rights, safety, IUl.d welfare of others, including the

             Plaintiff'.
              65.           Each of these acts and/or omissions, whether taken singularly or in any combination, constitute

              gross negligence, which proximately caused the collision, injuries and other losses as specifically set

              forth herein, all of which Plaintiff suffered and which Plaintiff will continue to suffer in the future, if

              not for the remainder of her natural Hf,.




                                                                                        Pap II ofl5
                           ~,-;, INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~,-;,

     TIME RECEIVED                                  REMOTE CSID             DURATION      PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST          210 225 2300           419             17        Received
11/17/2020     14:25Chul 1e1                                                              (FAX)210 225 2300     P.014/017




                                                     IX.DAMAGES

     66.     As a proximate cause of the Defendants' negligent conduct and the resulting collision, Plaintiff

     seeks to recover damages, which specifically include, but are not limited to, the following:

             a.      Medical, hospital, phannaccutical expenses in the past:
              b.     Medical, hospital, pharmaceutical expenses that In all reasonable probability will be
                     incurred in the future, including the cost of medical monitoring and prevention in the
                     future;

              o.     Physical pain and suffering in the past;
              d.     Physical pain and suffering that will in all reasonable probability be incurred In the
                     future;
              e.     Physical lmpalnnent, including loss of ~oyment oflife, In the past:
             · f.    Physical impairment, including loss of enjoyment of life, which in 1111 reasonable
                     probability, will be suffered in the future;

              g.     Disfigurement in the past;
              h.     Disfigurement that In all reasonable probability will be Incurred in the future;

               I.    Mental anguish in the past;
              j.     Mental anguish that in all reasonable probability will be Incurred in the future;

               k.     Loss of earning capacity In the past (and/or lost income/wages);

               I,     Loss of earning capacity that in all probability will be incurred in the future; and

               m.     Property Damages, including the cost of repair and loss of use.
      67.      The above enumerated damages were proximately caused by the negligence of the Defendants
      and/or their servants, agents and/or employees acting within the course and scope of their employment

      and/or agency. Plaintiff, therefore, pleads for an amount of actual damages which the jury deems

      reasonable, which is within the jurisdictional limits of this court.




                                                         Pqol2ofl5
                             1
                           ~' '   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~' 1'

     TIME RECEIVED                                     REMOTE CSID           DURATION      PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST             210 225 2300          419           17        Received
11/17/2020    14:25Chul 1e1                                                                (FAX)210 225 2300    P.015/017




                                           X. MISNOMER OR MISIDENTIFICATION

      68.    In the event any parties ate misnamed or not included herein, it is Plaintiff's contention that

      such was a "misnomer" and/or such parties are/were "alter egos" of parties named herein. In the event

      that the true parties are misidentified, Plaintiff hereby uscrts reliance upon the doctrine of

      misidentification.

                                    XI, PRE.JUDGMENT & POST JUDGMENT INTEREST

      69.     Plaintiff further alleges that she is entitled to recover pre-judgment and post-judgment interest

      at the maximum legal rate as provided for by law.
      70.     By reuon of all of the above and foregoing elements, Plaintiff' has suffered losses and damages
      in a sum within the jurisdictional limits of this Court and for which Plaintiff hereby sues said

      Defendants,

                                              XII,    CONDITIONS PRECEDENT

      71.     All conditions precedent have been performed or have occurred.

                                             XIII, REQUESTS FOR DISCLOSURE

      72.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff hereby requests that

      Defendant Harry Veitch disclose on or before the first business day following the expiration of fifty
      (SO) days from Defendant's receipt of service of this Petition, the information and material described in

      Tex. R. Civ. P. 194.2 (a)-(1).
      73.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff hereby requests that

      Defendant Tri-National, Inc. disclose on or before the first business day following the expiration of

      fifty (SO) days from Defendant's receipt of service of this Petition, the information and material

      described in Tex. R. Civ. P. 194.2 (a)-(1).




                                                            Poa•lloru
                           ~,-;, INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY ~,-;,

     TIME RECEIVED                                  REMOTE CSID             DURATION      PAGES     STATUS
     November 17, 2020 at 2; 37; 34 PM CST          210 225 2300           419             17        Received
11/17/2020    14:26Chul 1e1                                                               (FAX)210 225 2300     P.016/017




                                   XIV, NOTICE OF INTENT TO USE DOCUMENTS

      74.    Pursuant to Rule 193.7 of the TBXAS RULES 01' PROCEDUl'Ul, Plaintiff serves this notice oflntent

      to use all docwnents produced by Defendants or others In the above-referenced proceeding and that the

      production of any docwnent in response to written discovery authenticates the docwnent for use

      against that party In any pretrial proceeding or at trial.


                                                  XV.   JURY DEMAND

      75. . Plaintiff demands a trial by jury.
                                              XVI, PRAYER FOR RELIEF

              WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays for the following:

      A.      That Defendants be cited to appear herein;
      B.     That after trial en the mel'ita, the Honombl, Court cmten judgment aslllllllt all thf!! n11fr.nrlnn1.,
             jointly and severally· and in favor of Plaintiff for actual damages, consequential damages,
             im:idental damages, compensatory damages, mental anguish damages, punitive damages,
             attorneys' fees, costs of court, and expenses of the lawsuit, pre-judgment Interest, and post-
             judgment interest, as allowed by law or as plead herein; and

      C,      For all such further and additional relief to which Plaintiff is justly entitled at law and In equity.


                                                       Respectiully submitted,
                                                       LAW 0FFICllS OP ISRAEL GARCIA
                                                       CHULIB PROFESSIONAL BUILDING
                                                       926 Chulie Drive
                                                       San Antonio, Texas 78216
                                                       210.529.9999 I 210-LAW-9999 [Office)
                                                       210.445.2898 [Mobile]
                                                       210.22S,2300 [Fax]
                                                       B-mail: ig@israelgarclalaw.com
                                                       www.israelgll.l'Cialaw.com

                                                       Ely: lsl)uqgl Gqa;ia
                                                       Israel Garcia
                                                       Texas State Bar No. 24040950
                                                       COUNSEL FOR PLAINTIFF

                                    PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
FILED
11/30/2020 12:01 PM                                                                                            PRIVATE PROCESS
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Jessica Uriegas
                                                           Case Number: 2020-Cl-22159
                                                                                                                                                2820CI22159      500082
     SANTA ZUNIGA
                                                                                                                                          IN THE DISTRICT COURT
     vs.                                                                                                                                  225th JUDICIAL DISTRICT
     HARRY VEITCH ET AL                                                                                                                    BEXAR COUNTY, TEXAS
     (tlote:Attached Document Hay Contain Additional Litigants .)

                                                                         CITATION
     "THE STATE OF TEXAS"
     Directed To: TRI NATIONAL INC


                       BY SERVING ITS REGISTERED AGENT, CORR SERVICE CO OBA CSC-LAWYERS INCORP SERVICE CO



     "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
     citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
     PETITION AND REQUESTS FOR DISCLOSURE , a default judgment may be taken against you." Said ORIGINAL PETITION AND
     REQUESTS FOR DISCLOSURE was filed on the 13th day of November, 2020.




    ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 20TH DAY OF NOVEMBER A.O., 2020.

    ISRAEL GARCIA
                                                                                                                Mary Angie Garcia
    ATTORNEY FOR PLAINTIFF                                                                                      Bexar County District Clerk
    926 CHULIE DR                                                                                               101 W. Nueva, Suite 217
    SAN ANTONIO, TX 78216-6522                                                                                  San Antonio, Texas 78205

                                                                                                                By :   Laura Casti[[o,           Deputy

    SAN TA ZU NIGA                                                                                              Case Number : 2828-CI-22159
    vs                                                                 Officer's Return                         Court: 225th Judicial District Court
    HARRY VE ITCH ET AL

    I recetVed this CITATION on                      at           o'clock _M and ( ) executed II by dehvenng a cc,;,; of the CITATION with attached ORIGINAL PETITION AND
    REQUESTS FOR DISCLOSURE       the date of delivery endorsed on 11 to the defendant.                                                                 1n person on lhe
                                          al                 o'clock   _ M     at                                               or    (     )   not   execuled    because




    Fees: _ _ _ _ Badge/PPS# : _ _ _ _ Date certification expires : _ _ _ _ _ _ _ __

                                                                                               - - - - - - - - - - - - - - - C ounty . Texas
                                                                                               By : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    OR : VERIFICATIOH OF RETURH (If not served by a peace officer) SWORN TO THlS



                                                                                                               IIOTARY PUBLIC , STATE OF TEXAS


    OR : My name is -      - -- -- -- -- -- -- -- · my date of birth i s -- - - - - - - - - · and my address is
                                                       - - - - - - ~ County .

    I declare under penalty of perjury that the foregoing is true and correct. Executed i n - - - - - - Coun ty , State of Texas , on
    the          day of             , 20_ _ .

                                                                                               Oeclarant
                                                                                                                                 RETURH TO COURT (DK882)
                                                          AFFIDAVIT OF SERVICE


State of Texas                                                       County of Bexar                                                225th Judicial District Court

Case Number: 2020Cl22159 Court Date: 11/23/2020

Plaintiff:                                                                                                                    II IIII III II IIIII III III 111111111111111
SANTA ZUNIGA                                                                                                                            BBW2020010755
vs.
Defendant:
TRI-NATIONAL, INC. AND HARRY VEITCH

For:
Israel Garcia
Law Offices of Israel Garcia
926 Chulie Drive
San Antonio, TX 78216

Received by Pronto Process (San Antonio) on the 23rd day of November, 2020 at 12:00 pm to be served on TRI NATIONAL INC BY
SERVING ITS REGISTERED AGENT, CORR SERVICE CO DBA CSC LAWYERS INCORP SERVICE CO, 211 E. 7TH STREET,
STE 620, AUSTIN, TX 78701.

I, Mike Techow, being duly sworn, depose and say that on the 23rd day of November, 2020 at 3:15 pm, I:

delivered to REGISTERED AGENT by delivering a true copy of the CITATION /PLAINTIFF'S ORIGINAL PETITION AND
PLAINTIFF'S REQUESTS FOR DISCLOSURE with the date of service endorsed thereon by me, to: Samantha Guerra, CORR
SERVICE CO DBA CSC LAWYERS INCORP SERVICE CO as Authorized Agent at the address of: 211 E. 7TH STREET, STE
620, AUSTIN, TX 78701 on behalf of TRI NATIONAL INC, and informed said person of the contents therein , in compliance with
state statutes.


I certify that I am over the age of 18, of sound mind, have no interest in the above action. The facts stated in this affidavit are within
my personal knowledge and are true and correct.




                                                                                                     C ~~
                                                                                                       ~o_w                   ~
                                                                                                           ___ _ _ _ _ _ _ _ _ __

Subscribed and Sworn to before me on the 23rd                                                                PSC-1215, Exp. 7/31/2022
day of November, 2020 by the affiant who is
personall known to m                                                                                         Pronto Process (San Antonio)
                                                                                                             P.O. Box 7819
                                                                                                             San Antonio, TX 78207
                                                                                                             (210) 226-7192

                                                                                                             Our Job Serial Number: BBW-2020010755


                                           Copyright<!:> 1992-2020 Database Services, Inc. - Process Server's Toolbox VS.11
FILED
12/1/2020 6:12 PM                                                                                        PRIVATE PROCESS
Mary Angie Garcia
Bexar County District Clerk                              Case Number: 2020-Cl-22159
Accepted By: Luis Herrera
                                                                                                                                       2020CI22159    S00001
  SANTA ZUNIGA
  vs.                                                                                                                          IN THE DISTRICT COURT
                                                                                                                               225th JUDICIAL DISTRICT
  HARRY VEITCH ET AL                                                                                                            BEXAR COUNTY, TEXAS
   (Note:Attached Document May Contain Additional Litigants.)

                                                                      CITATION
  "THE STATE OF TEXAS"
  Directed To:    HARRY VEITCH
                  BY SERVING CHAIRMAN OF THE TEXAS TRANSPORTATION COMMISSION,
                  J BRUCE BUGG, JR




  "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
  citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
  PETITION AND REQUESTS FOR DISCLOSURE , a default judgment may be taken against you." Said ORIGINAL PETITION AND
  REQUESTS FOR DISCLOSURE was filed on the 13th day of November, 2020.




  ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 20TH DAY OF NOVEMBER A.O., 2020.

  ISRAEL GARCIA
                                                                                                          Mary Angie Garcia
  ATTORNEY FOR PLAINTIFF                                                                                  Bexar County District Clerk
  926 CHULIE DR                                                                                           101 W. Nueva, Suite 217
  SAN ANTONIO, TX 78216-6522                                                                              San Antonio, Texas 78205

                                                                                                          By: Laura Casti{{o, Deputy

  SANTA ZUNIGA                                                                                            Case Number: 2828-CI-22159
  vs                                                                Officer's Return                      Court: 225th Judicial District Court
  HARRY VEITCH ET AL
  I received this CITATION on _ _ _ _ _ _ _ _ at _ _ _ o'clock _M. and:( ) executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION AND
  REQUESTS FOR DISCLOSURE        the date of delivery endorsed on it to the defendant, - - - - - - - - - - - - - - - - - · in person on the
                                          at                 o'clock _M.      at: _ _ _ _ _ _ _ _ _ _ __      or (    not executed  because




  Fees: _ _ _ _ Badge/PPS#: _ _ _ _ Date certification expires: _ _ _ _ _ _ _ __
                                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas

                                                                                           By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  OR: VERIFICATION OF RETURN     (If not served by a    peace officer) SWORN TO THIS




                                                                                                          NOTARY PUBLIC, STATE OF TEXAS


  OR: My name i s - - - - - - - - - - - - - - - - • my date of birth i s - - - - - - - - - - • and my address is
                                      - - - - - - - - County.

  I declare under penalty of perjury that the foregoing is true and correct. Executed i n - - - - - - - County, State of Texas, on
  the          day of               20_~

                                                                                          Declarant
                                                       SEE A'H"Il'A. C i!-H.:D
                                                                                                                          RETURN TO COURT (DK002)
                                                     SIGNED AFIFHDAVHl
                                                             AFFIDAVIT OF SERVICE

      State of Texas                                                    County of Bexar                                    225th Judicial District Court

      Case Number: 2020Cl22159 Court Date: 11/23/2020

      Plaintiff:
      SANTA ZUNIGA
                                                                                                                   II IIII III II IIIIIIllIII IIII IIIIIIll Ill
                                                                                                                                BBW2020010787
      vs.
      Defendant:
      TRI-NATIONAL, INC. AND HARRY VEITCH

      Received by Shawn Wells on the 25th day of November, 2020 at 8:27 am to be served on HARRY VEITCH
      BY SERVING CHAIRMAN OF THE TEXAS TRANSPORTATION COMMISSION J BRUCE BUGG, JR, 125
      E. 11TH STREET, AUSTIN, TX 78701.

      I, Shawn Wells, being duly sworn, depose and say that on the 30th day of November, 2020 at 7:19 am, I:

      Attempted to notify by Certified Mail with return receipt the following documents: CITATION /PLAINTIFF'S
      ORIGINAL PETITION AND PLAINTIFF'S REQUESTS FOR DISCLOSURE. Requested to HARRY
      VEITCH BY SERVING CHAIRMAN OF THE TEXAS TRANSPORTATION COMMISSION J BRUCE
      BUGG, JR, at 125 E. 11TH STREET, AUSTIN, TX 78701. Tracking number 70171450000055080368,
      and the documents were Served on 11/30/2020 at 7:19 am. Green card (if applicable) and tracking
      information attached.




      I certify that I am over the age of 18, of sound mind, have no interest in the above action, and am a
      Certified Process Server, in good standing, in the jurisdiction in which this service was made.

      The facts stated in this affidavit are within my personal knowledge and are true and correct.




                                                                                             Pronto Process
                                                                                             1406 W Salinas
                                                                                            ~<2n Antonio, TX 70207
                                                                                            (210) 226-7192

                                                                                            Our Job Serial Number: BBW-2020010787

   ,,\\lllt1,I'                                        "
~}1>-~;'.f'.lt<9'~           DEB R,ll, RIOS    Copyr   ht© 1992-2020 Database Services. Inc. - Process Server's Toolbox V8.1x

ft*:)~}              Notary Publi~, State of Texas
;.-,,,,;-....·'+""$ Comm. Expires 06-18-2023
 "';l'S°'oF\<c-"'
   ''''""'''            Notary ID 130264168
11/30/2020                                                       USPS.com® - USPS Tracking® Results
   November 29, 2020, 4:32 am
   Arrived at Hub
   AUSTIN, TX 78710



   November 28, 2020
   In Transit to Next Facility



   November 26, 2020, 8:08 pm
   Departed USPS Regional Facility
   AUSTIN TX DISTRIBUTION CENTER



   November 26, 2020, 7:28 pm
   Arrived at USPS Regional Facility
   AUSTIN TX DISTRIBUTION CENTER



   November 25, 2020, 11 :39 pm
   Arrived at USPS Regional Facility
   SAN ANTONIO TX DISTRIBUTION CENTER                                                                       "Tl
                                                                                                            (I)
                                                                                                            (I)
                                                                                                            a.
                                                                                                            CT"
                                                                                                            Ill
                                                                                                            0
                                                                                                            ,;;-
   November 25, 2020, 8:27 am
   USPS in possession of item
   SAN ANTONIO, TX 78204




   Product Information                                                                                V



                                                                  See Less A




                                   Can't find what you're looking for?

                           Go to our FAQs section to find answers to your tracking questions.


                                                                       FAQs



https://tools. usps. com/go/TrackConfirmAction ?qtc_!Labels 1=70171450000055080368                        2/3
         11/30/2020
                                                                                                 USPS.com® - USPS Tracking® Results




                                      U.S..Posj"I Service"'                                                    ,
                                      CERTIFIED MAIL® RECEIPT
                              cQ                   ·      ail Onf
                              ...a
                              rn
                              CJ
                                                            ...
                              cQ
                                                         * .--r i \4ffe Im
                                                        il:fXt'E.'l'8(0~
                              CJ                       ee $3.55
                              U1
                              U1 ~ra Services & Fees (check box; a~d fee          f.r..1tf•••J
                                     0Retum Receipt (hardcopy)                    $0 a flfl
                              CJ     21eeturn Receipt (electronic)            $     •   C·1            Postmark
                              CJ      0 Certified Mail Restricted Delivery    $   $ IJ • ~I:            Here
                              CJ     QAdultSignatureRequired                  $   $(1, UIJ
                              CJ      0 Adult Signature Restricted Delivery   $

                                     Postage               $2. 20
                                                                                                  11/25/2020




https://tools. usps.com/go/TrackConfirmAction ?qtc_ tLabels 1=70171450000055080368

                                                                                                                                      3/3
                                    CAUSE NO. 2020CI22159

SANTA ZUNIGA,                                        §     IN THE DISTRICT COURT
    Plaintiff,                                       §
                                                     §
VS.                                                  §     225TH JUDICIAL DISTRICT
                                                     §
TRI-NATIONAL, INC. AND HARRY                         §
VEITCH,                                              §
     Defendants.                                     §     BEXAR COUNTY, TEXAS

                          DEFENDANT TRI-NATIONAL, INC.’S
                   ORIGINAL ANSWER AND REQUESTS FOR DISCLOSURE

To the Honorable Court:

        Comes now Defendant, TRI-NATIONAL, INC., and files this its Original Answer and

Requests for Disclosure to Plaintiff’s Original Petition, and for such Answer respectfully shows

this Court the following:

                                       GENERAL DENIAL

        1.         Defendant TRI-NATIONAL, INC., pursuant to Texas Rule of Civil Procedure 92,

enters a general denial to the allegations as alleged and worded in Plaintiff’s Original Petition

and places the matters at issue.

                                   AFFIRMATIVE DEFENSES

        2.         Defendant TRI-NATIONAL, INC. hereby invokes the doctrine of comparative

fault under applicable law and requests a determination of percentage of responsibility among

the parties, settling persons, and/or responsible third parties. Defendant TRI-NATIONAL, INC.

pleads any and all provisions of Chapters 32 and 33 of the Texas Civil Practice and Remedies

Code applicable to this action.




724783 (8363.17)
        3.         If Defendant TRI-NATIONAL, INC. is found to be negligent as alleged in

Plaintiff’s Original Petition, which is specifically denied, then any alleged negligence would not

be a proximate cause of Plaintiff’s alleged damages.

        4.         To the extent applicable, Plaintiff’s alleged sustained damages were the result of

independent, intervening, superseding or supervening factors, occurrences or conditions that

were not caused by Defendant TRI-NATIONAL, INC., and for which it is not liable.

        5.         Defendant TRI-NATIONAL, INC. also pleads and relies upon the legislative

limitations on damages as set forth in any and all provisions of Chapter 41 of the Texas Civil

Practice and Remedies Code, including, but not limited to § 41.0105.

        6.         To the extent applicable, Plaintiff failed to mitigate her damages.

        7.         Defendant TRI-NATIONAL, INC. further pleads that any award of prejudgment

interest must be governed and limited by the provisions of Chapter 304, Subchapter B of the

Texas Finance Code.

        8.         Defendant TRI-NATIONAL, INC. denies that Plaintiff can recover any medical

or health care expenses not paid or incurred by them and invokes Section 41.0105 of the Texas

Civil Practice and Remedies Code. To the extent Plaintiff seeks recovery for medical or health

care expenses incurred, such loss must be limited to the amount actually paid or incurred by or

on behalf of Plaintiff. Defendant TRI-NATIONAL, INC. also requests the Court to instruct the

jury as to whether any recovery for medical or health expenses sought by Plaintiff are limited to

the amount actually paid or incurred on behalf of Plaintiff.

        9.         Defendant TRI-NATIONAL, INC. further pleads that any recovery for loss of

earnings, loss of earning capacity, or loss of contributions of a pecuniary value, if plead and



                                                     2
724783 (8363.17)
found must be limited to a net loss after reduction for income tax payments or unpaid tax liability

pursuant to any federal income tax law. TEX. CIV. PRAC. & REM. CODE ANN. § 18.091(a).

        10.        Defendant TRI-NATIONAL, INC. reserves the right to assert such other defenses

as continuing investigation and discovery may reveal, and the right to amend or supplement this

Answer at any time.

                                           JURY DEMAND
        11.        Defendant TRI-NATIONAL, INC. demands a trial by jury as to all issues triable

by jury as a matter of right.

                                  OBJECTION TO RULE 193.7 NOTICE

        12.        Defendant TRI-NATIONAL, INC. objects to Plaintiff’s Rule 193.7 Notice as it is

overly broad, premature, not limited in scope, and intends to rely upon unauthenticated hearsay

documents. Defendant TRI-NATIONAL, INC. further objects to the authenticity of any and all

unidentified documents.

                                  REQUESTS FOR DISCLOSURE
        13.        Pursuant to Texas Rule of Civil Procedure 194, Plaintiff is requested to disclose,

within 30 days of service of this request, the information or material described in Rule 194.2.

        WHEREFORE, PREMISES CONSIDERED, Defendant TRI-NATIONAL, INC.

prays for judgment in its favor, that Defendant TRI-NATIONAL, INC. recover its costs, and for

such other and further relief to which it may show himself justly entitled.




                                                   3
724783 (8363.17)
                                               Respectfully submitted,

                                               RAY | PEÑA | McCHRISTIAN, P.C.
                                               McAllister Plaza
                                               9601 McAllister Freeway, Suite 901
                                               San Antonio, Texas 78216
                                               (210) 341-3554
                                               (210) 341-3557 (Fax)
                                               jpena@raylaw.com


                                               ____/S/ Joseph G. Peña________________
                                               JOSEPH G. PEÑA
                                               State Bar No. 24052898
                                               RANDALL L. ORDONES
                                               State Bar No. 24096489
                                               Attorneys for Defendant Tri-National, Inc.

                                 CERTIFICATE OF SERVICE

         In compliance with Texas Rule of Civil Procedure 21a (e), I, Joseph G. Peña, certify that
on this 11th day of December, 2020, a true and correct copy of the foregoing document filed
electronically with the clerk of the Court in accordance with Texas Rule of Civil Procedure 21
(f)(1), is served on the party or attorney electronically pursuant to Texas Rule of Civil Procedure
21a (a)(1), or if the email address of the party or attorney is not on file with the electronic filing
manager then service is accomplished pursuant to Texas Rule of Civil Procedure 21a (a)(2).
         The following parties or attorney(s) are served with the foregoing document:

Attorneys for Plaintiff:
Israel Garcia
LAW OFFICES OF ISRAEL GARCIA
Chulie Professional Building
926 Chulie Drive
San Antonio, Texas 78216
(210) 529-9999 (Office)
(210) 225-2300 (Fax)
Email: ig@israelgarcialaw.com
Via Eservice &/or Email
                                                              _/S/ Joseph G. Peña_______
                                                              Joseph G. Peña




                                                  4
724783 (8363.17)
                                    CAUSE NO. 2020CI22159

SANTA ZUNIGA,                                       §      IN THE DISTRICT COURT
    Plaintiff,                                      §
                                                    §
VS.                                                 §      225TH JUDICIAL DISTRICT
                                                    §
TRI-NATIONAL, INC. AND HARRY                        §
VEITCH,                                             §
     Defendants.                                    §      BEXAR COUNTY, TEXAS

                            DEFENDANT HARRY VEITCHS’S
                   ORIGINAL ANSWER AND REQUESTS FOR DISCLOSURE

To the Honorable Court:

        Comes now Defendant, HARRY VEITCH., and files this his Original Answer and

Requests for Disclosure to Plaintiff’s Original Petition, and for such Answer respectfully shows

this Court the following:

                                      GENERAL DENIAL

        1.         Defendant HARRY VEITCH, pursuant to Texas Rule of Civil Procedure 92,

enters a general denial to the allegations as alleged and worded in Plaintiff’s Original Petition

and places the matters at issue.

                                   AFFIRMATIVE DEFENSES

        2.         Defendant HARRY VEITCH hereby invokes the doctrine of comparative fault

under applicable law and requests a determination of percentage of responsibility among the

parties, settling persons, and/or responsible third parties. Defendant HARRY VEITCH pleads

any and all provisions of Chapters 32 and 33 of the Texas Civil Practice and Remedies Code

applicable to this action.




725167 (8363.17)
        3.         If Defendant HARRY VEITCH is found to be negligent as alleged in Plaintiff’s

Original Petition, which is specifically denied, then any alleged negligence would not be a

proximate cause of Plaintiff’s alleged damages.

        4.         To the extent applicable, Plaintiff’s alleged sustained damages were the result of

independent, intervening, superseding or supervening factors, occurrences or conditions that

were not caused by Defendant HARRY VEITCH, and for which it is not liable.

        5.         Defendant HARRY VEITCH also pleads and relies upon the legislative

limitations on damages as set forth in any and all provisions of Chapter 41 of the Texas Civil

Practice and Remedies Code, including, but not limited to § 41.0105.

        6.         To the extent applicable, Plaintiff failed to mitigate her damages.

        7.         Defendant HARRY VEITCH further pleads that any award of prejudgment

interest must be governed and limited by the provisions of Chapter 304, Subchapter B of the

Texas Finance Code.

        8.         Defendant HARRY VEITCH denies that Plaintiff can recover any medical or

health care expenses not paid or incurred by them and invokes Section 41.0105 of the Texas

Civil Practice and Remedies Code. To the extent Plaintiff seeks recovery for medical or health

care expenses incurred, such loss must be limited to the amount actually paid or incurred by or

on behalf of Plaintiffs. Defendant HARRY VEITCH also requests the Court to instruct the jury

as to whether any recovery for medical or health expenses sought by Plaintiff are limited to the

amount actually paid or incurred on behalf of Plaintiff.

        9.         Defendant HARRY VEITCH further pleads that any recovery for loss of earnings,

loss of earning capacity, or loss of contributions of a pecuniary value, if plead and found must be



                                                     2
725167 (8363.17)
limited to a net loss after reduction for income tax payments or unpaid tax liability pursuant to

any federal income tax law. TEX. CIV. PRAC. & REM. CODE ANN. § 18.091(a).

        10.        Defendant HARRY VEITCH reserves the right to assert such other defenses as

continuing investigation and discovery may reveal, and the right to amend or supplement this

Answer at any time.

                                           JURY DEMAND
        11.        Defendant HARRY VEITCH demands a trial by jury as to all issues triable by

jury as a matter of right.

                                  OBJECTION TO RULE 193.7 NOTICE

        12.        Defendant HARRY VEITCH objects to Plaintiff’s Rule 193.7 Notice as it is

overly broad, premature, not limited in scope, and intends to rely upon unauthenticated hearsay

documents. Defendant HARRY VEITCH further objects to the authenticity of any and all

unidentified documents.

                                  REQUESTS FOR DISCLOSURE
        13.        Pursuant to Texas Rule of Civil Procedure 194, Plaintiff is requested to disclose,

within 30 days of service of this request, the information or material described in Rule 194.2.

        WHEREFORE, PREMISES CONSIDERED, Defendant HARRY VEITCH prays for

judgment in its favor, that Defendant HARRY VEITCH recover its costs, and for such other and

further relief to which it may show himself justly entitled.




                                                   3
725167 (8363.17)
                                               Respectfully submitted,

                                               RAY | PEÑA | McCHRISTIAN, P.C.
                                               McAllister Plaza
                                               9601 McAllister Freeway, Suite 901
                                               San Antonio, Texas 78216
                                               (210) 341-3554
                                               (210) 341-3557 (Fax)
                                               jpena@raylaw.com


                                               ____/S/ Joseph G. Peña________________
                                               JOSEPH G. PEÑA
                                               State Bar No. 24052898
                                               RANDALL L. ORDONES
                                               State Bar No. 24096489
                                               Attorneys for Defendant Harry Veitch

                                 CERTIFICATE OF SERVICE

         In compliance with Texas Rule of Civil Procedure 21a (e), I, Joseph G. Peña, certify that
on this 11th day of December, 2020, a true and correct copy of the foregoing document filed
electronically with the clerk of the Court in accordance with Texas Rule of Civil Procedure 21
(f)(1), is served on the party or attorney electronically pursuant to Texas Rule of Civil Procedure
21a (a)(1), or if the email address of the party or attorney is not on file with the electronic filing
manager then service is accomplished pursuant to Texas Rule of Civil Procedure 21a (a)(2).
         The following parties or attorney(s) are served with the foregoing document:

Attorneys for Plaintiff:
Israel Garcia
LAW OFFICES OF ISRAEL GARCIA
Chulie Professional Building
926 Chulie Drive
San Antonio, Texas 78216
(210) 529-9999 (Office)
(210) 225-2300 (Fax)
Email: ig@israelgarcialaw.com
Via Eservice &/or Email
                                                              _/S/ Joseph G. Peña_______
                                                              Joseph G. Peña




                                                  4
725167 (8363.17)
From:           No-Reply@eFileTexas.gov
To:             Randall Ordones
Subject:        Notification of Service for Case: 2020CI22159, for filing Answer/Contest/Response/Waiver, Envelope Number:
                48864412
Date:           Friday, December 11, 2020 10:43:49 AM




                                                                            Notification of
                                                                                   Service
                                                                             Case Number: 2020CI22159
                                                                                           Case Style:
                                                                             Envelope Number: 48864412


This is a notification of service for the filing listed. Please click the link below to
retrieve the submitted document.

                                                Filing Details
Case Number                      2020CI22159
Case Style
Date/Time Submitted              12/11/2020 10:43 AM CST
Filing Type                      Answer/Contest/Response/Waiver
Filing Description               Def Tri-National, Inc.’s Original Answer and RFD
Filed By                         Dolores Martinez
                                 Other Service Contacts not associated with a party on the
                                 case:

                                 Israel Garcia (ig@israelgarcialaw.com)

                                 Desirea Levy (desirea@israelgarcialaw.com)

                                 Niatasha Johnson (niatasha@israelgarcialaw.com)

Service Contacts
                                 Tri-National, Inc.:

                                 Joseph Pena (jpena@raylaw.com)

                                 Randall Ordones (rordones@raylaw.com)

                                 James Fink (jfink@raylaw.com)

                                 Dolores Martinez (dmartinez@raylaw.com)
                        Document Details
Served Document   Download Document
                   This link is active for 30 days.
From:           No-Reply@eFileTexas.gov
To:             Randall Ordones
Subject:        Notification of Service for Case: 2020CI22159, for filing Answer/Contest/Response/Waiver, Envelope Number:
                48864665
Date:           Friday, December 11, 2020 10:46:26 AM




                                                                            Notification of
                                                                                   Service
                                                                             Case Number: 2020CI22159
                                                                                           Case Style:
                                                                             Envelope Number: 48864665


This is a notification of service for the filing listed. Please click the link below to
retrieve the submitted document.

                                                Filing Details
Case Number                      2020CI22159
Case Style
Date/Time Submitted              12/11/2020 10:45 AM CST
Filing Type                      Answer/Contest/Response/Waiver
Filing Description               Def Harry Veitch’s Original Answer and RFD
Filed By                         Dolores Martinez
                                 Tri-National, Inc.:

                                 Joseph Pena (jpena@raylaw.com)

                                 Randall Ordones (rordones@raylaw.com)

                                 James Fink (jfink@raylaw.com)

                                 Dolores Martinez (dmartinez@raylaw.com)
Service Contacts


                                 Other Service Contacts not associated with a party on the
                                 case:

                                 Israel Garcia (ig@israelgarcialaw.com)

                                 Desirea Levy (desirea@israelgarcialaw.com)

                                 Niatasha Johnson (niatasha@israelgarcialaw.com)
                        Document Details
Served Document   Download Document
                   This link is active for 30 days.
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

SANTA ZUNIGA,                        §
     Plaintiff                       §
                                     §
v.                                   §   CIVIL ACTION NO.
                                     §
TRI-NATIONAL, INC. AND HARRY         §
VEITCH,                              §
     Defendants                      §

                      LIST OF ALL COUNSEL OF RECORD

ATTORNEYS FOR PLAINTIFF

Israel Garcia
State Bar No. 24040950
LAW OFFICES OF ISRAEL GARCIA
Chulie Professional Building
926 Chulie Drive
San Antonio, Texas 78216
(210) 529-9999 (Office)
(210) 225-2300 (Fax)
ig@israelgarcialaw.com

ATTORNEYS FOR DEFENDANTS

JOSEPH G. PEÑA
State Bar No. 24052898
RAY | PEÑA | McCHRISTIAN, P.C.
McAllister Plaza
9601 McAllister Freeway, Suite 901
San Antonio, Texas 78216
(210) 341-3554 Telephone
(210) 341-3557 Facsimile
jpena@raylaw.com
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SANTA ZUNIGA,                                 §
     Plaintiff                                §
                                              §
v.                                            §       CIVIL ACTION NO.
                                              §
TRI-NATIONAL, INC. AND HARRY                  §
VEITCH,                                       §
     Defendants                               §

                 DEFENDANTS' NOTICE OF CONSENT TO REMOVAL

To the Honorable Court:
       Come now Defendants, Tri-National, Inc. and Harry Veitch (collectively “Defendants”),

and file their consent to removal under 28 U.S.C. §1332(a).

1.     Defendants, Tri-National, Inc. and Harry Veitch, all agree with the notice of removal and all

consent to the removal of this action to Federal Court.

                                              Respectfully submitted,

                                              RAY | PEÑA | McCHRISTIAN, P.C.
                                              McAllister Plaza
                                              9601 McAllister Freeway, Suite 901
                                              San Antonio, Texas 78216
                                              (210) 341-3554 Telephone
                                              (210) 341-3557 Facsimile
                                              jpena@raylaw.com
                                              rordones@raylaw.com

                                              /s/ Joseph G. Peña________________
                                              JOSEPH G. PEÑA
                                              Attorneys for Defendants




                                                  1
                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2020, I served the foregoing on the following counsel
of record.

Attorneys for Plaintiff:
Israel Garcia
LAW OFFICES OF ISRAEL GARCIA
Chulie Professional Building
926 Chulie Drive
San Antonio, Texas 78216
(210) 529-9999 (Office)
(210) 225-2300 (Fax)
Email: ig@israelgarcialaw.com
Via Eservice &/or Email

                                              /s/ Joseph G. Peña_______
                                              Joseph G. Peña




                                                 2
